Citation Nr: 1609102	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high blood pressure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for a bilateral eye disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1971 to March 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for loss of teeth and gum disease have been raised by the record in a September 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for an acquired psychiatric disability other than PTSD on a de novo basis is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed April 2006 determination denied the Veteran service connection for high blood pressure finding, in part, there was no evidence showing such disability was related to service.

2.  Evidence received subsequent to the April 2006 determination does not relate to an unestablished fact necessary to substantiate the claim of service connection for high blood pressure.

3.  An unappealed April 2006 determination denied the Veteran service connection for a psychiatric disability other than PTSD, finding, in part, the evidence submitted since a previous final determination was not new and material since it did not show he had a psychiatric disorder that was related to service.

4.  The evidence added to the record since the April 2006 determination, including the diagnoses of psychiatric disabilities, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability other than PTSD.

5.  The Veteran is not shown to have PTSD.

6.  A low back disability was initially manifested many years after, and is not shown to be related to the Veteran's service.

7.  A bilateral eye disability was initially manifested many years after, and is not shown to be related to the Veteran's service, to include his exposure to contaminated water at Camp Lejeune.

8.  Prostate cancer was initially manifested many years after, and is not shown to be related to the Veteran's service, to include his exposure to contaminated water at Camp Lejeune.

9.  Diabetes mellitus was initially manifested many years after, and is not shown to be related to the Veteran's service, to include his exposure to contaminated water at Camp Lejeune.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received, so the claim of service connection for high blood pressure is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received, and the claim of service connection for an acquired psychiatric disability other than PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for PTSD is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 51007; 38 C.F.R. § 3.303 (2015).

5.  Service connection for a bilateral eye disability is not warranted.  38 U.S.C.A. §§ 1110, 51007; 38 C.F.R. § 3.303 (2015).

6.  Service connection for prostate cancer is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 51007; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 51007; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in July, August and October 2009 and September 2014, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letters, in combination, met the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding reopened claims.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran or his representative.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded VA examinations for his low back and bilateral eye disabilities, and for prostate cancer.  VA did not provide an examination regarding the claims for service connection for PTSD and diabetes mellitus.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not establish the Veteran has PTSD or diabetes mellitus that is related to service.  As such, remand for an examination is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these facts, an examination is not required.  

With respect to the claim to reopen (hypertension), the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background, Legal criteria and Analysis 

The RO denied service connection for high blood pressure in April 2006.  The January 2010 rating decision reopened the claim, and decided it on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001)

It was noted on the Veteran's report of medical history in March 1971 that he wore glasses.  Hyperopia was listed under the physician's summary.  The eyes and an ophthalmoscopic examination were normal on the March 1971 entrance examination.  Distant vision was 20/20 in each eye.  Defective vision was noted.  The service treatment records show the Veteran was seen in December 1971 and reported he fell on the middle of his back and hit a tree stump.  An examination showed no swelling or deformity.  There was only slight direct tenderness.  Small abrasions were noted over the left flank area.  He complained of dysuria.  The impressions were low back sprain and possible urinary tract infection.  In June 1972, he complained of pain in the right eyelid for one day.  He was given eye drops.  Vision was 20/25 in the right eye and 20/30 in the left eye.  

The service treatment records disclose the Veteran gave typical symptoms of anxiety in July 1972.  Blood pressure was 140/90.  The impression was anxiety, and Librium was prescribed.  He was seen in November 1972 for a psychiatric evaluation and reported a steadily increasing anxiety since enlistment.  This appeared totally related to his military situation.  He was noted to be honest, friendly and cooperative.  His family situation revealed a home broken by parental separation and his mother's death.  He dropped out of school in the 10th grade.  On mental status evaluation, the Veteran did not appear extremely anxious during the interview; the pattern of discomfort was obviously service oriented since he found he could relax and sleep normally while on leave, but became acutely tense when it the time to return to service arrived.  The impression was inadequate personality, which existed prior to service, and inhibited his ability to deal with the routine stresses of military duties.  This resulted in slowly increasing acute anxiety and sleep disturbance which interfered with the performance of his duties and had not responded to medical treatment.  Administrative separation as unsuitable was recommended.  The March 1973 service separation examination showed the eyes, to include ophthalmoscopic evaluation, pupils and ocular motility were normal.  A psychiatric evaluation was normal.  The endocrine and genitourinary systems were normal, as was a psychiatric evaluation.  Distant vision was 20/20 in each eye.  Blood pressure was 120/82.

The Veteran's discharge certificate shows he had no foreign service.  Personnel records reveal he served at Camp Lejeune from 1971 to 1973.  His primary duties were rifleman and guard

Private medical records show the Veteran was seen in December 2004 for unrelated complaints.  A past history of hypertension was noted.  

VA outpatient treatment records show the Veteran's blood pressure was 160/110 in January 2005.  It was indicated that hypertension had been diagnosed for 15 years.  A systems review discloses he denied vision changes.  A medical provider noted in September 2005 that it looked as if the Veteran had diabetes.  He was noted to have dyssomnia in February 2006 and medication was prescribed.

In April 2006, the RO denied service connection for high blood pressure, and concluded that new and material evidence had not been received to reopen the Veteran's claim for service connection for a psychiatric disability.  It was noted that hypertension was not shown in service or for many years thereafter, and was not related to service.  It was also indicated that treatment reports revealed no evidence that his psychiatric disability was related to service.  The Veteran was notified of this decision, but did not file a timely appeal.  No new and material evidence was received by VA within one year of the April 2006 decision.

VA outpatient treatment records show the Veteran reported in June 2007 he had intermittency of stream when voiding in recent weeks.  He agreed to a prostate biopsy.  He was seen in the optometry clinic in December 2007 and complained of decreased vision.  He denied any history of injury.  It was reported that primary open angle glaucoma had been diagnosed in the 1970's.  The assessments were possible thyroid eye disease, exophthalmos, glaucoma suspect, blurred vision and bilateral chorioretinal atrophy.  In February 2008, the Veteran stated he saw little people and soldiers who were calling him names.  He reported auditory hallucinations.  He related the symptoms had been present for the last few years.  He was transported to a local private hospital for clearance for psychiatric admission.  It was noted in March 2008 that he had mild diabetes and an elevated prostate specific antigen in the past with negative biopsy.  It was also noted that month that the Veteran's eye pathology could be explained by his previous injury.  He was diagnosed with schizophrenia in September 2008.  

The Veteran was seen by a private physician in March 2009.  A repeat biopsy in November 2008 was positive for adenocarcinoma of the prostate.  

On October 2009 VA examination of the spine, the Veteran reported his low back pain began in service when he was pushed into a forklift.  He sustained direct contact to the low back region, and his low back was jarred awkwardly.  He stated he was treated with pain medications and that he has had low back pain ever since.  The diagnosis was chronic lumbosacral strain.  The examiner, who reviewed the record, concluded it was less likely as not that the Veteran's low back disability was related to service.  He believed there were insufficient data and no significant objective evidence to link the low back condition to service.  He pointed out the Veteran had one complaint of low back pain approximately 35 years earlier  and was found to have a sprain in service.  He commented that he did not believe that the one episode of low back pain in service that occurred in "1991" led to the chronic residual symptoms that had persisted since service.  He noted there was a significant gap in treatment for the low back disability and there was no continuity of management.  The Veteran did not have the type of injury in service that would predispose him to long-term back pain and residual disability.  

The Veteran was afforded a VA examination of the eyes in October 2010.  The examiner noted he reviewed the record.  The diagnosis was glaucoma suspect.  The examiner stated he could not resolve the issue as to whether the Veteran's eye disability was related to his exposure to contaminated water at Camp Lejeune without resorting to mere speculation.  He was unsure of any overwhelming evidence of toxicology reports given of secondary ocular conditions due to ingestion of contaminated water.  

On VA genitourinary examination in September 2010, the Veteran stated he was diagnosed with prostate cancer two years earlier.  The examiner concluded that it was less likely as not that the Veteran's prostate cancer was related to drinking contaminated water at Camp Lejeune.  He noted he reviewed the contaminated water fact sheet, which stated that the base was provided with either trichloroethylene or tetrachloroethylene from an off-base dry cleaning facility.  He also reviewed the registry sheet from the Agency of Toxic Drinking Water Substance and Disease Registry (Registry), and there was an association of the chemicals listed above and non-Hodgkin's lymphoma, and bladder, breast and lung cancer.  There was no association of prostate cancer with drinking water.  There was an association of prostate cancer with people who work with trichloroethylene and tetrachloroethylene.  The examiner stated the Veteran never worked with water that was contaminated with trichloroethylene or tetrachloroethylene.  Thus, if he was only exposed to contaminated drinking water, then it was less likely than not that his prostate cancer was due to the exposure to contaminated water.  He noted that the Registry showed no association of contaminated water and prostate cancer.  

VA outpatient treatment records show the Veteran reported in February 2015 that he had been abused/beaten by his drill instructors.  The impressions were major depressive disorder with questionable psychotic features and to rule out PTSD.  In May 2015, he said that while he was not in combat, he had a hard trainer who was strict.  He had nightmares from those incidents.  

In June 2015, the Veteran's records were reviewed by a physician who was a member of the Subject Matter Expert Panel Camp Lejeune Contaminated Water (CLCW) Project.  The diagnosis was prostate adenocarcinoma.  He concluded it was less likely as not that the prostate cancer was caused by or the result of exposure to CLCW.  The examiner noted that the studies below indicated that after substantial occupational exposures for at least 5 years, there may be an increased risk of developing prostate cancer.  He said there were many other studies in the literature that have found no increase in risk after workplace exposure.  Therefore, with the possible exception of significant occupational exposure (which is greater than the estimated CLCW exposure) to PERC or TCE for greater than 5 years, there is limited scientific documentation linking exposure to either of these solvents and the development of prostate cancer.  The Veteran's total time of exposure to CLCW was 570 days which would not have been sufficient for increased risk of developing prostate cancer.  His race and age (56 years of age at the time of diagnosis) are the most likely risk factors for the development of prostate cancer in this Veteran.  Prostate cancer has one of the strongest relationships between age and any human malignancy and is more common in African American than white or Hispanic men.  In addition to higher incidence rates, the age of onset in African-American men is earlier than for comparative groups.  The environmental exposure of CLCW is less likely as not the cause of the veteran's prostate cancer, and therefore the opinion provided above is supported.  The examiner reviewed and summarized various studies involving prostate cancer.  In summary, some occupational studies noted above suggest that after substantial occupational exposures for at least five years, there may be an increased risk of developing prostate cancer.  There are many other studies in the literature that have found no increase in risk after workplace exposure.  Therefore, with the possible exception of significant work place exposure (which is greater than the estimated CLCW exposure) to PERC or TCE for greater than 5 years, there is limited scientific documentation linking exposure to either of these solvents and the development of prostate cancer.


      New and material 

A final decision by the RO may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board finds that the Veteran's petition to reopen his claim of service connection for high blood pressure must be denied because the evidence submitted since the last final decision is not "new and material."  To the extent that any of the post-2006 evidence can properly be considered "new," it is not "material" because it is not probative of the issue of service connection.  While the Veteran maintains that his hypertension is related to service, the new evidence of record does not contain any competent medical opinion which would tend to establish a causal nexus between it and service. 

The additional evidence received since the April 2006 determination includes recent treatment for hypertension.  The fact remains that the Veteran has not submitted any competent medical evidence demonstrating that hypertension is related to service.

With respect to the Veteran's petition to reopen his claim for an acquired psychiatric disability, the evidence of record now includes medical evidence showing he has psychiatric diagnoses, including major depressive disorder.  Thus, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability other than PTSD.  The Board concludes, therefore, that new and material evidence has been received, and the claim for service connection for an acquired psychiatric disability is reopened.

      Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them diabetes mellitus and carcinoma) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for diabetes mellitus and carcinoma).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


	PTSD 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressor, but must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

However, in July 2010-while the current appeal to the Board was pending-the evidentiary standard outlined in 38 C.F.R. § 3.304(f) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulation provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2015).

For purposes of the amendments, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

During the hearing at the RO in May 2011, the Veteran testified that he underwent jungle survival training in service and that the mission was to capture the other men involved.  He claimed he has had flashbacks since then.  He also asserted he was in fear of his life during the training since he felt he was going to be killed.  

VA outpatient treatment records show that in 2015, the Veteran reported he had a hard trainer and that he was abused and beaten by his drill instructors.  The impressions included rule out PTSD.

The service treatment records disclose the Veteran was treated for a personality disorder.  His symptoms in service primarily consisted of anxiety, and there is no indication of nightmares or flashbacks.  He apparently first reported he had nightmares in November 2007 and the following month he stated he was dreaming of boot camp in December 2007.  At that time it was concluded he had schizophrenia.  

Since the Veteran had no foreign service, any claim based on fear of hostile military or terrorist activity is moot.  While rule out PTSD was noted in 2015, this does not constitute a diagnosis of PTSD, and there is no evidence showing he has PTSD.  He has not provided any evidence that would confirm any non-combat stressors, nor has he set forth any specific allegation that could be confirmed.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claim for service connection for PTSD must be denied.  


	Low back 

The Board acknowledges that the Veteran was treated on one occasion during service for low back pain.  He reported in December 1971 that he fell on a tree stump.  He was found to have a low back sprain.  There are no other entries in the service treatment records showing he had had complaints involving the low back, and the spine was normal on the March 1973 separation examination.  

When examined by the VA in October 2009, the Veteran stated he suffered a low back injury when he was pushed into a forklift, and that he has had low back pain ever since service.  In light of the fact no abnormalities of the low back were present on the separation examination, and there is no documentation of any such complaints for many years after service, the Veteran's allegations are inconsistent with the clinical record.  

It is also significant to note that the VA examiner opined in October 2009 that the Veteran's current lumbosacral strain was unrelated to service.  He stated he did not believe that the single episode of back pain in service led to any residuals symptoms.  He also observed there was a gap of many years between the incident in service, and the current low back disability.  Finally, he noted that the nature of the problem in service would not result in any persistent back disorder.  

The Veteran's assertions that his low back disability is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a low back disability fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  A low back disability was first manifested many years after service, and the most probative evidence has found it is not linked to service.

In summary, the preponderance of the evidence of record establishes that the Veteran's low back disability became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim of service connection for a low back disability.

	Prostate cancer, a bilateral eye disability and diabetes mellitus 

A June 2015 rating decision denied service connection for prostate cancer on the basis that it was not due to the Veteran's exposure to contaminated water at Camp Lejeune.  The Veteran's claim for service connection for prostate cancer is already on appeal, and the allegation that it is related to contaminated water is merely a new theory of entitlement and not a new claim.  

The Veteran claims he was exposed to herbicides at Camp Lejeune and, therefore, service connection should be established on a presumptive basis for carcinoma of the prostate, diabetes mellitus and a bilateral eye disability.  He also alleges he was exposed to contaminated water at Camp Lejeune and that this caused his prostate cancer, diabetes mellitus and bilateral eye disability.

Training Letter 11-03, issued by the Director of VA Compensation and Pension Service, indicates that persons residing or working at the United States Marine Corps  Base at Camp Lejeune from the mid-1950s to 1987 were potentially exposed to drinking water contaminated with volatile organic compounds, including benzene, Vinyl Chloride, trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE).  The Training Letter also provides that service connection claims based on causation by contaminated water at Camp Lejeune require evidence of (1) a current disease, (2) evidence of service at Camp Lejeune during the period of contamination, and (3) a medical nexus between the two, justified with a rational scientific explanation.

In 2009, the National Academy of Sciences' National Research Council (NRC) published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.  This report included a review of studies addressing exposure to trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent, as well as a mixture of the two, and disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).  VA has subsequently added non-Hodgkin's lymphoma to the list of diseases associated with exposure to contaminated water at Camp Lejeune.

The record confirms that the Veteran was stationed at Camp Lejeune during the relevant time period.  Therefore, it is presumed that he was exposed to contaminated water while stationed there.

The service treatment records show the Veteran reported pain in his right eyelid in June 1972.  His visual acuity was normal and there is no further indication of any eye problems for the remainder of his service.  No abnormalities of the eyes were present on the March 1973 separation examination.  VA outpatient treatment records show he denied any vision problems in January 2005.  When the Veteran was seen in December 2007, he reported decreased vision, and indicated he had been treated for glaucoma in the 1970's.  There is no competent evidence relating any current eye disability to service. 

The record demonstrates that a bilateral eye disability, carcinoma of the prostate and diabetes mellitus were first manifested many years following service.  There is no competent evidence linking these disabilities to service or to exposure to contaminated water or herbicides in service.

With respect to the Veteran's claim that his carcinoma of the prostate and diabetes mellitus are due to his exposure to herbicides at Camp Lejeune, there is no evidence of record he was exposed to herbicides in service.  The Board notes that the presumption of exposure to herbicides does not extend to veterans who served at Camp Lejeune.  The Veteran has not contended he meets this requirement.  Nor has he furnished any evidence he was so exposed or that his prostate cancer or diabetes mellitus is related to herbicide exposure in service.

The Veteran's main argument, however, is that prostate cancer, diabetes mellitus and a bilateral eye disability are due to the contaminated water at Camp Lejeune.  As noted above, VBA Training Letter 11-03 does not list prostate cancer, diabetes mellitus or any eye disability as one of the disabilities potentially associated with exposure to a contaminant in the water at camp Lejeune.  Further, there is no competent medical opinion of record that links any of these disabilities with his presumed exposure to contaminated water at Camp Lejeune.  September 2010 and June 2015 medical opinions addressed the etiology of the Veteran's prostate cancer and found that it was less likely than not that the Veteran's prostate cancer was caused by or the result of his exposure to contaminated water at Camp Lejeune.  

The Board acknowledges that following the October 2010 VA examination of the eyes, the examiner indicated he could not resolve the question of whether the Veteran's eye disability was due to his exposure to contaminated water at Camp Lejeune without resorting to speculation.  The context of his comments indicates he was not aware of any studies suggesting that an ocular disorder was due to contaminated water and that he would have to speculate to make such a finding.  In Monzingo v. Shinseki, 26 Vet. App. 97 (2012), the United States Court of Appeals for Veterans Claims held that a medical report "must be read as a whole."  It was further noted that "the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies."  Id. at 106-07.  

While the Veteran argues that these disabilities are related to his exposure to contaminated water at Camp Lejeune, he is not competent to offer such a complex etiological opinion.  See Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d at 1376-77.   There is simply no competent evidence of record linking the Veteran's carcinoma of the prostate, diabetes mellitus or any eye disability with his presumed exposure to contaminated water at Camp Lejeune.

In summary, the preponderance of the evidence is against the Veteran's claim for service connection.  There is no competent evidence linking the Veteran's prostate cancer, diabetes mellitus or any eye disability with service, to include exposure to Agent Orange or contaminated water at Camp Lejeune.  As such, the preponderance of the evidence is against the Veteran's claims.


ORDER

New and material evidence has not been received, and the claim for service connection for high blood pressure is not reopened.

New and material evidence has been received, and the claim for service connection for an acquired psychiatric disability other than PTSD is reopened.

Service connection for PTSD, prostate cancer, a bilateral eye disability, a low back disability and diabetes mellitus is denied.


REMAND

As noted above, the service treatment records show that the Veteran was treated for anxiety.  It was concluded that he had an inadequate personality.  In light of post-service findings that he has major depressive disorder and schizophrenia, a VA examination is needed to adequately address the claim for service connection for an acquired psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for a psychiatric disability other than PTSD since his discharge from service, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  Please arrange for a VA examination to determine the nature and etiology of any psychiatric disability diagnosed during this appeal, to include major depressive disorder.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that any such diagnosed psychiatric disability, to include major depressive disorder, is related to service.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should consider and discuss as necessary the evidence of record, noting that the service treatment records show treatment for symptoms of anxiety.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


